01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,               )
                                           )           CASE NO. CR19-054-RAJ
09          Plaintiff,                     )
                                           )
10          v.                             )
                                           )           DETENTION ORDER
11    JUAN ALBERTO VARELA-AMADOR,          )
                                           )
12          Defendant.                     )
      ____________________________________ )
13

14 Offense charged:        Illegal Reentry after Deportation

15 Date of Detention Hearing:     March 14, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant is reportedly a citizen of Mexico.

22	         2.     The United States alleges that his presence in this country is illegal. There is



      DETENTION ORDER
      PAGE -1
01 an immigration detainer pending against him. Defendant’s criminal record includes convictions

02 for offenses involving use of a dangerous weapon, and failures to appear with bench warrant

03 activity. The instant case was filed by Complaint in 2014, and an arrest warrant has been

04 outstanding since it was issued at that time. Defendant is associated with alias names and a

05 second date of birth.

06         3.      Defendant poses a risk of nonappearance due to a history of failing to appear,

07 lack of legal status, Mexican citizenship and ties to Mexico, use of alias names and dates of

08 birth, and lack of legal employment. Defendant poses a risk of danger due to violent criminal

09 history, previous similar offenses, domestic violence and history of weapons use. There does

10 not appear to be any condition or combination of conditions that will reasonably assure the

11 defendant’s appearance at future Court hearings while addressing the danger to other persons

12 or the community.

13 It is therefore ORDERED:

14      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

15         General for confinement in a correction facility separate, to the extent practicable, from

16         persons awaiting or serving sentences or being held in custody pending appeal;

17      2. Defendant shall be afforded reasonable opportunity for private consultation with

18         counsel;

19      3. On order of the United States or on request of an attorney for the Government, the person

20         in charge of the corrections facility in which defendant is confined shall deliver the

21         defendant to a United States Marshal for the purpose of an appearance in connection

22	        with a court proceeding; and



      DETENTION ORDER
      PAGE -2
01      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

02         for the defendant, to the United States Marshal, and to the United State Pretrial Services

03         Officer.

04         DATED this 14th day of March, 2019.

05

06                                                       A
                                                         Mary Alice Theiler
07                                                       United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
